
	
		II
		110th CONGRESS
		1st Session
		S. 944
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2007
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require that an independent review of the efficiency
		  and effectiveness of all headquarters offices of the Farm Service Agency of the
		  Department of Agriculture be carried out prior to the closure of any county
		  offices.
	
	
		1.Independent review
			(a)In
			 generalThe Secretary of Agriculture (referred to in this Act as
			 the Secretary) shall enter into a contract with an independent
			 reviewing authority selected by the Secretary to carry out an independent
			 review of the efficiency and effectiveness of operations at all headquarters
			 offices of the Farm Service Agency, including—
				(1)all State
			 offices;
				(2)the National
			 Headquarters office in Washington, D.C.;
				(3)the Kansas City
			 office; and
				(4)the Salt Lake
			 City office.
				(b)RequirementsThe
			 review described in subsection (a) shall include a review for each office
			 of—
				(1)management
			 practices;
				(2)information
			 technology purchases and deliverables;
				(3)software
			 development;
				(4)contractor hiring
			 practices and related cost-savings; and
				(5)such other
			 factors as the independent reviewing authority considers to be relevant to the
			 efficiency and effectiveness of operations at each office.
				(c)ReportNot
			 later than 30 days after the date of completion of the independent review, the
			 independent reviewing authority shall submit to the Secretary, the Committee on
			 Agriculture of the House of Representatives, and the Committee on Agriculture,
			 Nutrition, and Forestry of the Senate a report that contains—
				(1)a description of
			 the results of the study; and
				(2)recommendations
			 for improving the efficiency and effectiveness of operations at each
			 office.
				(d)ProhibitionThe
			 Secretary may not close or consolidate any county office of the Farm Service
			 Agency before the date on which the Secretary determines that each headquarters
			 office has implemented the recommendations for that office described in
			 subsection (c)(2).
			
